Title: To Thomas Jefferson from C. W. F. Dumas, 28 February 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 28 Feb. 1790. Hopes his habit of sending copies of dispatches by way of embassy in Paris will not long be suspended. Insecurity of post [in Holland] and “Inquisiteurs” absolutely forbid that satisfaction.—He repeats only the satisfying testimony of “la grande faveur où sont les fonds Américains dans ce pays; pas un qui ne soit au pair dans le Cours, quelques-uns au-dessus; ce qui n’est actuellement le cas d’aucun autre: Et qu’avec le crédit, la dignité de la confédération va, comme elle doit aller, en croissant dans l’opinion du Public.” He neglects nothing to achieve this, as may be seen by the insertions that he causes to be made from time to time “dans le papier le plus estimé de l’Europe.”—The crisis of Europe is an enigma for the most farsighted: in the suffering it causes good people, Dumas’ only agreeable sensation shared with them comes from “la prospérité consolidée de l’union Americaine” and the newly-founded future of France: “L’heureux exemple de l’une, et l’influence majeure de l’autre seront, j’espere, finalement salutaires aux autres nations. Cette attente est plus sensée que celle de Jonas à l’ombre de son Kikajon.”
2 Mch. Certain news arrived here yesterday that the emperor died 20 Feb. at one hour past midnight. Crowning confusion for Europe. We learn today definitely, from the debates in parliament, that the English ministry has dispatched 10,000 men to North America. This merits the attention of the United States. “Dieu les bénisse, leurs Pouvoirs Legislatifs, Executifs, et Judiciaires, tout leur auguste Congrès. C’est le voeu de mon coeur, jusqu’au dernier soupir.”
4 Mch. He plans to spend the week at Leyden with his friend Luzac in order to spare his feeble nerves the intolerable noise of the licentious rejoicing of the populace on the anniversary of the 8th, already under preparation. On his return he will pack and ship a box containing “les Actes de Rymer in fol. 10 vol. de l’Edition d’Hollande équivalents aux 20 vol. de l’Edition Angloise. C’est un des Articles de ma petite Bibliotheque que j’ai pu conserver dans les Délabremens ici.” He hopes that Congress will accept it as a small tribute from their devoted servant and to place it among its collection of books useful to all departments, and especially to that of foreign affairs. Next, he will take measures to put in a case all of his American correspondence and to leave it in a safe depository in event of his death: he takes these steps for its preservation as much for the actual use of the United States as “pour l’Histoire future de leur heureuse et glorieuse Révolution.”
